DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 11/5/19, in which applicant filed the application.  Claims 1-21 are pending in the instant application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/19, 3/12/21, 6/29/21, 3/1/22, 5/25/22, and 6/16/22 are being considered by the examiner.

Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  the claims include an acronym RFM.  Appropriate correction is required. Examiner suggests either spelling out the acronym or placing in parentheses what is referred to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 recites the limitation "The method of claim 8."  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is a “processing device.” Examiner suggests each of claims 9-14 recite “The processing device 
Claims 16-21 recites the limitation "The method of claim 15."  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is a “computer program product.” Examiner suggests each of claims 9-14 recite “The computer program product 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se.
Claim 15 is directed to “A computer program product comprising software that when executed by a processor performs a method comprising.”  This is not a process, a machine, a manufacture, or a composition of matter.  No definitive structures are recited and to the extent any structures are recited this could be software per se.  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106, 2106.01. 
Claims 16-21 are rejected based upon the same rationale.
Examiner suggests reciting “A computer program product comprising non-transitory memory storing software that when executed by a process…” to be a statutory category and overcome the rejection.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A… method for generating a standard customer profile…, the method comprising:
receiving customer data…, the customer data including information for a plurality of customers to a plurality of entities; 
performing,… on the customer data to produce a plurality of clusters of customers with a plurality of features in common;
determining,…, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; and 
providing the plurality of standard customer profiles… for generating synthetic transaction data based on the standard customer, wherein generating synthetic transaction data comprises:
	selecting a standard customer profile as a goal; 
simulating a plurality of transactions via an action; 
comparing the plurality of transactions with the goal; 
providing feedback associated with the action based on a degree of similarity relative to the goal; 
adjusting a policy based on the feedback; 
repeating the simulating and adjusting of the policy until a degree of similarity between the plurality of transactions and the goal is higher than a predefined threshold; and 
outputting the resulting plurality of transactions as the synthetic transaction data;
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data...
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of commercial or legal interactions (including marketing or sales activities or behaviors). The claim is receiving customer data (which in par 35 of the spec can be spending, time period, location, etc); clustering a group of customers with features in common; determining a cluster represents a “standard customer profile,” which can be just “representative” or “average” characteristics and storing these profiles; and finally providing the standard profiles then generating “synthetic transaction data” based on the “standard” which refers to generating artificial/average data based on the “standard;” which includes selecting one profile as a “goal” for the artificial/synthetic customer profiles; “simulating” transactions via an action [e.g. FIG. 7; paragraphs 60-63 as published – “action” can be 712 – “one day of simulated transactions”]l; comparing transactions with the goal; providing feedback based on similarity to the goal (e.g. rewards/penalties for how close the simulated data is); adjusting based on the feedback and repeating simulating and adjusting (e.g. the adjustment to get better simulated transactions/data for next iteration, see e.g. paragraph 61 as published); outputting the resulting synthetic transaction data; and then a “detection model” is generated for the synthetic transaction data [note, closest examiner can find is paragraph 72 as published “large set of simulated customer data used for model for detecting abnormal customer behaviors; appears the “detected activity” refers to the “abnormal” kind of activity].  Accordingly, claim 1 is directed to an abstract idea. It is performing clustering (i.e. market segmentation) for common features, doing it repeatedly to generate a sub-cluster and additional sub-clusters; determining a “standard” profile then generating “synthetic” or average/typical data based on the standard. The claim when viewed as a whole is a marketing activity.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “computer-implemented” method for generating a standard customer profile “in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device,” (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”) the method comprising:
receiving customer data “from a plurality of computing devices over a network,” the customer data including information for a plurality of customers to a plurality of entities; (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” ) 
performing, “by the processing device, unsupervised learning” on the customer data to produce a plurality of clusters of customers with a plurality of features in common (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” – here, there are no details about the “unsupervised learning” – thus, the claim is viewed at this time as just “apply it” on a computer that does unsupervised learning);
determining, “by the processing device”, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible); and 
providing the plurality of standard customer profiles to “a cognitive system” for generating synthetic transaction data based on the standard customer… goal, feedback…adjusting polity, repeating simulating and adjusting… (In light of Applicant’s paragraph 18 stating that the “cognitive system” being a computer system to “emulate human cognitive functions” where one of the functions can be “learn”. Examiner interprets it to be a computer that performs machine learning. Again, there are no further details provided as to what “a cognitive system” is doing to the data. Thus, the claim is viewed at this time as just “apply it” on a computer that does unsupervised learning (MPEP 2106.05f) and field of use (MPEP 2106.05h – having unsupervised learning and broad, unspecified “learning” of values to complete market profile data based on standard/typical values) .  
“outputting” the resulting plurality of transactions as the synthetic transaction data” (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible).
“distributing the detection model to each of the computing devices over the network.” (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible; see also field of use (MPEP 2106.05h)).
The claim is for market segmentation (i.e. clusters) and then simulating/making synthetic customer data. The additional elements do include “unsupervised learning” and unspecified “cognitive system.” However, at this time, even when viewed as a whole, the claim is just “apply it” as an abstract idea at step 2a, prong 2 and/or “field of use” (e.g. it has a computer that “learns”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by the processing device, unsupervised learning” is viewed as MPEP 2106.05f at this time (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition to reasons stated for 2a, prong 2:
receiving customer data “from a plurality of computing devices over a network,” the customer data including information for a plurality of customers to a plurality of entities - is a conventional computer function (MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321);
determining, “by the processing device”, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers (MPEP 2106.05(d)(II) – storing and retrieving information in memory);
providing the plurality of standard customer profiles to “a cognitive system” for generating synthetic transaction data based on the standard customer (MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – the active step here is just passing the data to the cognitive system);
“outputting” the resulting plurality of transactions as the synthetic transaction data” (MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network, e.g., using the Internet to gather data
“distributing the detection model to each of the computing devices over the network.” (MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network, e.g., using the Internet to gather data
 The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to a device at step 1, which is a statutory category. Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 8 recites the same processing device and instructions being executed to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible.
Independent claim 15 is directed to software at step 1, which is not a statutory category [see rejection above]. If the claim is amended to recite “A computer program product comprising non-transitory memory storing software that when executed by a process …” it will be a statutory category. The remaining limitations in Claim 15 recite similar limitations as claim 1 and claim 8 above and is rejected for similar reasons. 
Claims 2-7, 9-14, and 16-21 further narrow the abstract idea. Claims 2, 9, and 16 recite descriptions of the customer data used for clustering which is narrowing the abstract idea. Claims 3-4, 10-11, and 17-18 further narrow the abstract idea by stating how the clustering is performed – by filtering based on recent transactions, frequency of transactions and/or monetary information. Claims 5, 12, and 19 further narrow the abstract idea of certain methods of organizing human activity by stating that the market activity is based on “data distributions” for common features between the customers. Claims 6, 13, and 20 further narrows the abstract idea by stating that a “rule” is applied to determine when a customer sub-cluster is considered “standard”. The specification paragraph 42 explains the rule can be as simple as just “number of customers in a grouping” compared to a threshold – i.e. requiring a certain number of customers. This is just further details of the market segmentation. Claims 7, 14, and 21 further narrow the abstract by stating that the rule is “size determination” and minimum or maximum number of customers, similar to claim 6.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0365674) and Milton (US 2016/0239857).
Concerning claim 1, Han discloses:
A computer-implemented method for generating a standard customer profile in a data processing (Han – see par 20 - the transaction simulation platform may modify the one or more configuration parameters until the sample statistical distribution closely resembles the actual statistical distribution. For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution) system comprising a processing device and a memory comprising instructions which are executed by the processing device (Han – See par 56 - device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340), the method comprising:
receiving customer data from a computing device over a network, the customer data including information for a plurality of customers to a plurality of entities (Paragraph 34 as file states “the customer data 106 may include spending data, payment data, time period data, location data, etc”  Han – See FIG. 1A, par 14 -  As shown in FIG. 1A, and by reference number 105, the transaction simulation platform may receive real transaction information from a data source; See FIG. 2A, par 30 - As shown in FIG. 2A, environment 200 may include a data source 210, a transaction simulation platform 220 within a cloud computing environment 230, and a user device 240. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections).
Han discloses using machine learning on transactions (See par 46, 69-72) and identifying categories of transactions (See par 15, 65). However, Han does not explicitly disclose “performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a first feature in common.”
Milton discloses the limitations:
performing, by the processing device (Milton – see par 23 - analytics platform 12 may be implemented with one or more of the computing devices described below with reference to FIG. 5, e.g., by processors executing instructions stored in the below-described memory for providing the functionality described herein.), unsupervised learning on the customer data to produce a plurality of clusters of customers with a first feature in common (Par 36 as filed “The unsupervised learning may be, for example, a clustering algorithm configured to group one or more subsets of data based on patterns, trends, and/or other similarities found in the data.” ; par 39 as filed - For instance "Cluster 1" of the clusters 415 may be all customers in a particular geographic area while "Cluster 2" of the clusters 415 may be all customers over a particular age, that spend a certain amount per year; par 38 as filed – For instance, the boundary module 340 may create subcategories of data based on two or more features (e.g., transaction information and time information). par 40 as filed - For instance, for customers in an initial cluster 415 based on location, a sub-cluster may be based on age, job, spending, transaction details, etc. par 45 as filed - For instance, feature 1 may include a customer age, feature 2 may include customer income, feature 3 may include customer spending, etc. Milton –See par 88 – model of frequency and duration of activity at various retail locations; clusters may segment users based on similar sets of activities; See par 91, FIG. 4 – process 94 performed by segmenter 13 in FIG. 1 (that is in platform 12); FIG. 4 - obtain 1st set of consumer-behavior records (96); In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques).
Han discloses identifying categories of transactions and different “types” associated with the transactions (See par 15, 65). However, Han does not explicitly disclose the next limitation.
Milton discloses: 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers (Milton –See par 22 - The segmenter 13 complements operations of an analytics platform 12 that, in some embodiments, classifies users as belonging to audiences based on relatively high dimensional data (e.g., based on more than ten, or more, and in many cases substantially more, dimensions); See par 51 -  Some embodiments may include an audience repository 40 storing records by which audience membership may be determined. These records, in some cases may be created and accessed by an audience classifier 54 described below with reference to FIGS. 2 and 3. see par 97, 100 – training unsupervised machine learning model with consumer-behavior vectors; To cluster the vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core vector if at least a threshold number of the other vectors are within a threshold distance in the parameter space).
Han and Milton disclose:
providing the plurality of standard customer profiles to a cognitive system (Applicant’s specification par 18 states “cognitive system is a specialized computer system, or set of computer systems, configured with hardware and/or software logic (in combination with hardware logic upon which the software executes) to emulate human cognitive functions. In general, such cognitive systems are able to perform the following functions: Improve knowledge and learn with each iteration and interaction through  machine learning processes”; par 24 states “The cognitive system 100 is configured to implement a transaction data simulator 110 that can simulate standard customer transaction data 106 (i.e., a standard customer transaction behavior)”
given the many various examples in the specification, but a claim that only says “a cognitive system” with no further details, Examiner interprets “a cognitive system” as including even just “machine learning.” Milton discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 21 - n some cases, the segmenter 13 executes a process described below with reference to FIG. 4 that makes these inferences with unsupervised machine learning models configured to operate on relatively large-scale data sets (e.g., extending into data sets describing more than one million, and in some cases more than ten million, consumers). see par 58 - Some embodiments may be configured to automatically discover, select, and score the importance of features in relatively high-dimensional data for classifying an audience; See par 91 - In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques.) for generating synthetic transaction data based on the standard customer, wherein generating synthetic transaction data (Han – See par 17 - By separating transaction values into one or more data streams, the transaction simulation platform is able to apply one or more machine learning techniques to train a probabilistic transaction model, which may then be sampled to generate simulated transaction information; See par 19 - the transaction simulation platform may use one or more configuration parameters (e.g., a number of Gaussian mixtures) to approximate a sample statistical distribution of transaction amount values or to approximate a sample statistical distribution associated with the debit and credit values. The approximated sample statistical distributions may include approximations relating to a mean, a standard deviation, a weight, or the like. see par 70-71 - As further shown in FIG. 4, process 400 may include training, using one or more machine learning techniques, a probabilistic transaction model for simulating the real transaction information (block 430) where the training may include a configuration parameter indicating standard deviation, weight) comprises: 
selecting a standard customer profile as a goal (Han 2018/0365674 – see par 20, 25 - For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution); 
simulating a plurality of transactions via an action (Han discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 26 - As shown by reference number 135, the transaction simulation platform may provide a recommendation to a user device. For example, the transaction simulation platform may provide a recommendation instructing a user associated with the user device to perform one or more additional actions based on the simulated transaction information satisfying the threshold level of similarity with the target statistical distribution); 
comparing the plurality of transactions with the goal (par 60 as published - In this embodiment, the environment 704 compares the action 712 with goal 720 (e.g., standard transaction behavior). If the action 712 deviates from the goal 720 beyond a predefined threshold, then the intelligent agent 702 is penalized, while if the action 712 deviates from the goal 720 within a predefined threshold (i.e., the action 712 is similar to the goal 720), the intelligent agent 702 is rewarded. The action 712 is effectively evaluated, so that the intelligent agent 702 can improve the next action 712 based on the reward 714. Han discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 25 - As shown by reference number 130, the transaction simulation platform may process the simulated transaction information. For example, the transaction simulation platform may compare the simulated transaction information and one or more user-defined parameters identifying a target statistical distribution. In this case, the transaction simulation platform may determine whether the simulated transaction information satisfies a threshold level of similarity with transaction values associated with the target statistical distribution); 
providing feedback associated with the action based on a degree of similarity relative to the goal (Han – See par 70 - As further shown in FIG. 4, process 400 may include training, using one or more machine learning techniques, a probabilistic transaction model for simulating the real transaction information (block 430). For example, transaction simulation platform 220 may train a probabilistic transaction model (e.g., a generative model, such as a Gaussian Mixture Model (GMM), a generative adversarial network (GAN), etc.) to capture statistical properties of the real transaction information. See par 71 - A configuration parameter (e.g., a Gaussian mixture) may be used to approximate a sample statistical distribution, and may include a value indicating a mean, a standard deviation, a weight, and/or the like. In this case, transaction simulation platform 220 may use machine learning to iteratively modify configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution);
adjusting a policy based on the feedback (par 68 as published - At step 810, the policy engine 706 adjusts a policy for determining the next action 712 based on the reward 714 (i.e., reward or penalty). The policy is made based on a variety of factors, e.g., probability of occurrence of a transaction, the number of transactions per day, transaction amount, transaction type, transaction party, transaction frequency of each transaction type, an upper bound and a lower bound for each transaction, transaction medium, and the like. The policy can adjust weights of these factors based on the reward 714 in each iteration. Han discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 71 - A configuration parameter (e.g., a Gaussian mixture) may be used to approximate a sample statistical distribution, and may include a value indicating a mean, a standard deviation, a weight, and/or the like. In this case, transaction simulation platform 220 may use machine learning to iteratively modify configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution);
repeating the simulating and adjusting of the policy until a degree of similarity between the plurality of transactions and the goal is higher than a predefined threshold (Han discloses the limitations based on broadest reasonable interpretation in light of the specification – See par 71 - A configuration parameter (e.g., a Gaussian mixture) may be used to approximate a sample statistical distribution, and may include a value indicating a mean, a standard deviation, a weight, and/or the like. In this case, transaction simulation platform 220 may use machine learning to iteratively modify configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution; see par 73-74 - if the sample statistical distribution does not satisfy the threshold level of similarity with the actual statistical distribution, then transaction simulation platform 220 may continue to modify the one or more configuration parameters and update the probabilistic transaction model.);
outputting the resulting plurality of transactions as the synthetic transaction data (Han par 47, 49 - Output filter module 225 operates on one or more computing resources 221 and is associated with receiving, processing, and/or providing simulated transaction information. For example, output filter module 225 may receive simulated transaction information associated with one or more transaction data types; see par 49 - Output module 227 operates on one or more computing resources 221 and is associated with receiving, processing, and/or providing simulated transaction information and/or information associated with simulated transaction information.);
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data (paragraph 72 as published states “large set of simulated customer data used for model for detecting abnormal customer behaviors; under broadest reasonable interpretation in light of the specification, detecting activity includes detecting “abnormal” customer behaviors Han discloses the limitations – see par 86 - transaction simulation platform 220 may combine the simulated transaction information, store the simulated transaction information, process the simulated transaction information (e.g., to detect an anomaly relating to the real transaction information), provide the simulated transaction information or a recommendation associated with the simulated transaction information to an interested party, and/or the like.); and 
distributing the detection model to each of the computing devices over the network (Han – See par 37 - Application 221-1 includes one or more software applications that may be provided to or accessed by a device associated with an interested party. For example, application 221-1 may include software associated with transaction simulation platform 220; see par 90 - transaction simulation platform 220 may process the simulated transaction information to detect an anomaly relating to the real transaction information. For example, transaction simulation platform 220 may generate simulated transaction information that has a particular statistical distribution).
Both Han and Milton are analogous art as they are directed to analyzing account transactions/purchases (Han par 10; Milton par 22, 33, 88). 1) Han discloses using machine learning on transactions (See par 46, 69-72) and identifying categories of transactions (See par 15, 65). Milton improves upon Han by explicitly disclosing clustering/segmenting users based on similar activities (See par 88, 91) and determining a “standard” profile with a core vector (See par 51, 97, 100). One of ordinary skill in the art would be motivated to further include explicitly clustering and segment analysis to efficiently improve upon the identified categories of transactions in Han. 2) Han discloses using machine learning techniques to determine sample statistical distributions (See par 46). Milton improves upon Han by explicitly disclosing using “unsupervised” machine learning for the segmentation (See par 21). One of ordinary skill in the art would be motivated to further include explicitly clustering and segment analysis using unsupervised learning to efficiently improve upon the identified categories of transactions where machine learning is also used in Han.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of simulating transactions and identifying categories to group similar transactions in Han to further explicitly cluster and segment using unsupervised learning as disclosed in Milton, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 8, Han discloses:
An abstraction system comprising a processing device and a memory comprising instructions which are executed by the processing device (Han – See par 56 - device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340) for generating a standard customer profile in a data processing system configured to (Han – see par 20 - the transaction simulation platform may modify the one or more configuration parameters until the sample statistical distribution closely resembles the actual statistical distribution. For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution; see also Milton par 100 - Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish segments corresponding to the resulting clusters and exclude outliers. To cluster the vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core vector if at least a threshold number of the other vectors are within a threshold distance in the parameter space).
The remaining limitations are similar to claim 1 above. Claim 8 is rejected for the same reasons as claim 1 above.
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1.

Concerning claim 15, Han discloses:
A computer program product comprising software that when executed by a processor performs a method comprising (Han – See par 56 - device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340).
The remaining limitations are similar to claim 1 above. Claim 15 is rejected for the same reasons as claim 1 and claim 8 above.
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1.

Concerning claim 2, Han discloses:
The method of claim 1, wherein the information for the plurality of customers comprises identifying information and transaction information (Han – see par 62 - The financial transaction information may include a set of transaction values, such as a value indicating an identifier of an entity involved a financial transaction, a value indicating a transaction identifier, a transaction amount, a transaction date, an account balance before or after a transaction).
Claims 9 and 16 recite similar limitations as claim 2. Claims 9 and 16 are rejected for the same reasons as claim 2. 

	Concerning claim 3, Milton discloses:
The method of claim 1, further comprising filtering the customer data (Han – See par 68 – In some implementations, transaction simulation platform 220 may filter the transaction information by removing transaction values that do not need to be processed. For example, transaction simulation platform 220 may use a filtering technique to filter out transaction values that are not relevant for any of the available data streams (e.g., a transaction value may be too old or may have a transaction data type that transaction simulation platform 220 is not analyzing) prior to performing unsupervised learning (Applicant’s par 38 as filed - For instance, the boundary module 340 may be a statistic and/or time slicing module configured to further filter data according to one or more parameters such that an individual customer and/or standard customer can be analyzed from different viewpoints. For instance, the boundary module 340 may create subcategories of data based on two or more features (e.g., transaction information and time information). For instance, customer data collected by the data collection module 310 may provide transaction information for a customer over a year. The boundary module 340 may place time period boundaries on the data over the year to identify additional features that can be considered data points. For instance, the boundary module 340 may create categories for "holiday spending," "vacation spending," "lunchtime spending," "savings periods," etc. 
Milton – see par 51- audience membership vector based on having collection of attribute scores above a threshold; see par 88 - In some embodiments, consumers may be clustered according to affinity scores (e.g., by converting affinity scores into vectors and clustering the vectors, for instance with a DBSCAN algorithm). In some embodiments, the clusters may segment users based on similar sets of activities, which is expected to create relatively powerful predictors for the segment; See par 108 - In some embodiments, the models may be replicated on a relatively large number of computing devices, and different subsets of the consumer-behavior records may be assigned to the different computing devices to execute concurrent classification of the records to expedite operations, e.g., in accordance with the MapReduce techniques described above).
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1.
Claims 10 and 17 recite similar limitations as claim 3. Claims 10 and 17 are rejected for the same reasons as claim 3. 
	
	Concerning claim 4, Han and Milton disclose:
The method of claim 3, wherein the filtering comprises an RFM analysis to group customers (Applicant’s par 39 as filed states RFM is “recency, frequency, monetary value”
Han – See par 16 - Shown as an example, the transaction simulation platform may separate transaction values indicating transaction amounts into a first data stream (disclosing monetary value); See par 68 – In some implementations, transaction simulation platform 220 may filter the transaction information by removing transaction values that do not need to be processed. For example, transaction simulation platform 220 may use a filtering technique to filter out transaction values that are not relevant for any of the available data streams (e.g., a transaction value may be too old (disclosing recency) or may have a transaction data type that transaction simulation platform 220 is not analyzing
Milton – See par 31 - The user-data providers 20 may provide data about users that is not necessarily tied to geolocation, such as purchasing history; See par 60 – dimensions of data include frequencies or amounts of purchases within a threshold amount of time; see par 88 – Some embodiments of the location analytics platform may include a module configured to infer consumer affinities based on shopping behaviors. In some cases, affinities may be learned using various data sources, including purchasing behavior of the consumer; In some embodiments, such algorithms may produce a model of the frequency and duration of activity at various retail locations. In some embodiments, consumers may be clustered according to affinity scores (e.g., by converting affinity scores into vectors and clustering the vectors, for instance with a DBSCAN algorithm). In some embodiments, the clusters may segment users based on similar sets of activities, which is expected to create relatively powerful predictors for the segment).
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1. In addition, Han discloses filtering data on “transaction amounts” (par 16) and how old they are (par 68). Milton improves upon Hilton by further disclosing further assessing how frequent the activity is (See par 88). One of ordinary skill in the art would be motivated to further include explicitly filtering based on frequency/duration to efficiently improve upon the filtering in Han.
Claims 11 and 18 recite similar limitations as claim 4. Claims 11 and 18 are rejected for the same reasons as claim 4. 

	Concerning claim 5, Han and Milton disclose:
The method of claim 1, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common (Han discloses having sample statistical distributions that resemble actual statistical distributions for transactions (See par 70-75) and the transactions of the same type (e.g transaction amount, category) to group similar transaction values (see par 65).  
See also Milton – See par 51 -  Some embodiments may include an audience repository 40 storing records by which audience membership may be determined. These records, in some cases may be created and accessed by an audience classifier 54 described below with reference to FIGS. 2 and 3. Examples of such feature functions may include scores indicating whether a given user is currently within a tile having a particular attribute score (or collection of attribute scores) above a threshold, whether a given user has visited tiles having a particular attribute score above a threshold at particular times more than a threshold amount of times within some trailing duration, and the like. see par 100 - To cluster the vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core vector if at least a threshold number of the other vectors are within a threshold distance (i.e. a statistical distribution) in the parameter space).
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1 and 4.
Claims 12 and 19 recite similar limitations as claim 5. Claims 12 and 19 are rejected for the same reasons as claim 5. 

	Concerning claim 6, Han discloses using machine learning on transactions (See par 46, 69-72) and identifying categories of transactions (See par 15, 65). However, Han does not explicitly disclose the limitations.
Milton discloses:
The method of claim 1, wherein determining that a sub-cluster represents a standard customer comprises applying one or more rules (Par 37 as filed - The standard customer module 330 may be configured to perform a general sanity check of a cluster (e.g., sample size, statistical significance, etc.) to determine when a cluster or sub-cluster can be considered a standard customer; par 42 as filed - The standard customer module 330 may use a rules database to determine when a cluster is considered a standard customer. For instance, the standard customer module 330 may compare a number of data features and a number of customers in a grouping to threshold values to determine whether the group has sufficient and/or narrow enough data to be considered a standard customer Milton – see par 81 - In other cases, some of the audience member functions may be obtained with other techniques, such as hand-coded rules specifying particular time tiles that correspond to audiences; See also par 51 -  In some cases, each component of the audience vector may be calculated according to an audience member function that is a combination (e.g., weighted sum) of feature functions. Examples of such feature functions may include scores indicating whether a given user is currently within a tile having a particular attribute score (or collection of attribute scores) above a threshold, whether a given user has visited tiles having a particular attribute score above a threshold at particular times more than a threshold amount of times within some trailing duration, and the like (disclosing rule of “threshold”)).
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1.
Claims 13 and 20 recite similar limitations as claim 6. Claims 13 and 20 are rejected for the same reasons as claim 6. 

	Concerning claim 7, Han discloses using machine learning on transactions (See par 46, 69-72) and identifying categories of transactions (See par 15, 65). However, Han does not explicitly disclose the limitations.
Milton discloses:
The method of claim 6, wherein the one or more rules comprise a size determination indicating a minimum or maximum number of customers in a sub-cluster that is determined to be a standard customer (Milton – see par 43 – Each attribute record may include an indicator of the attribute being characterized and an attribute score indicating the degree to which users tend to engage in activities corresponding to the attribute in the corresponding tile at the corresponding duration of time. In some cases, the attribute score (or tile-time record) is characterized by a density score indicating the number of users expected to engage in the corresponding activity in the tile at the time; See par 110-112 – Next, some embodiments may classify the second set of consumer-behavior vectors as each belonging to at least a respective one of the psychographic segments with the trained machine learning models, as indicated by block 106. In some cases, classification may include determining whether the vector is in or out of one of the above-described envelopes in a parameter space determined with a convex hull algorithm; system may rank retail stores visited by those in the segment by frequency of visits or amount of visits (as indicated in the consumer-behavior records of the first set).
It would be obvious to combine Han and Milton for the same reasons as stated above in claim 1.
Claims 14 and 21 recite similar limitations as claim 7. Claims 14 and 21 are rejected for the same reasons as claim 7. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20-21 of 16/674,452 in view of Han (US 2018/0365674) and Milton (US 2016/0239857). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims here are even broader than what’s in 16/674,452. Each of the claim limitations in claim 1 [and each independent claim] are found in the 16/674,452 application. The only difference is a word choice – instead of “synthetic transaction data” ‘452 recites “artificial customer profile.” The claims functionally cover the same scope. To any extent there is a distinction in the claims, it is obvious in light of the art applied in Han (US 2018/0365674) and Milton (US 2016/0239857).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20-21 of 16/674,451 in view of Han (US 2018/0365674) and Milton (US 2016/0239857). The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims here are even broader than what’s in 16/674,451. Each of the claim limitations in claim 1 [and each independent claim] are found in the 16/674,451 application. The claims functionally cover the same scope. To any extent there is a distinction in the claims, it is obvious in light of the art applied in Han (US 2018/0365674) and Milton (US 2016/0239857).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, 17-20 of copending Application No. 16/674,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1, 8, 15 of ‘457 are present in claim 1 here. The claims here are even broader than in ‘457. Claim 6 in ‘457 states “unsupervised learning” for clustering is occurring, which is in claim 1 here.
To any extent there is a distinction in the claims, it is obvious in light of the art applied in Han (US 2018/0365674) and Milton (US 2016/0239857) applied above in the 103 rejection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20 of copending Application No. 16/674,454 (reference application) (see latest Examiner’s amendment 6/8/22). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘454 (See Notice of Allowance 6/8/22 with amended claims) are present in claim 1, 8, 15 here. The application here (‘467) is an even broader claim than the one here. 
To any extent there is a distinction in the claims, it is obvious in light of the art applied in (Han (US 2018/0365674) and Milton (US 2016/0239857).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘456 are present in claim 1, 8, 15 here. ‘456 is a much broader claim than the one here – it has just the reinforcement learning; standard data; goal; comparing action with goal; adjusting feedback under similarity threshold reached. All of these limitations are in the claim here thus we have a double patenting issue. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)).

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-16, 18-20 of copending Application No. 16/674,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 here are present in ‘459. The application here is broader than ‘459. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)).

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 here are present in ‘464. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 here are present in ‘468. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 here are present in ‘472. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17-20 of copending Application No. 16/674,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 here are present in ‘462. The claims are also all present or obvious in light of the art applied (Han (US 2018/0365674) and Milton (US 2016/0239857)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosea (US 8,108,245) – directed to using behavioral information collected at the users’ point of connection to anonymously profile interests and demographics (See Abstract); and filling in or completing incomplete data for a profile (See Col. 7, lines 27-42)
Boada (US 2018/0240036) – directed to using machine learning to segment user profiles (See Abstract); inferring missing attributes using collaborative filtering (See par 52)
Sullivan (US 2017/0148042) – directed to creating membership of classes based on behavior for markets (See Abstract) and using Self organized maps (SOM) and unsupervised learning (See par 38)
Zizzamia (US2014/0058763) – directed to discovering patterns for a “normal profile”, identifying outliers, and using it for detecting potential fraud (See Abstract) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619